
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1101
		IN THE HOUSE OF REPRESENTATIVES
		
			February 23, 2010
			Mr. Flake submitted
			 the following resolution; which was referred to the
			 Committee on
			 Rules
		
		RESOLUTION
		Establishing an earmark moratorium for
		  fiscal year 2011.
	
	
		That(a)it shall not be in order to
			 consider—
				(1)a bill or joint resolution reported by
			 any committee, or any amendment thereto or conference report thereon, that
			 includes a congressional earmark, limited tax benefit, or limited tariff
			 benefit; or
				(2)a
			 bill or joint resolution not reported by any committee, or any amendment
			 thereto or conference report thereon, that includes a congressional earmark,
			 limited tax benefit, or limited tariff benefit.
				(b)For the purposes
			 of this resolution, the terms congressional earmark,
			 limited tax benefit, and limited tariff benefit
			 have the meaning given those terms in clause 9 of rule XXI of the Rules of the
			 House of Representatives.
			(c)The point of order
			 under subsection (a) shall only apply to legislation providing or authorizing
			 discretionary budget authority, credit authority, or other spending authority,
			 providing a Federal tax deduction, credit, or exclusion, or modifying the
			 Harmonized Tariff Schedule in fiscal year 2011.
			(d)This resolution shall not apply to any
			 authorization of appropriations to a Federal entity if such authorization is
			 not specifically targeted to a State, locality, or congressional
			 district.
			2.The Committee on Rules may not report a
			 rule or order that would waive the point of order set forth in the first
			 section of this resolution.
		
